                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division



  Juan Menacho,et al.

                                Plaintiffs,

                                                           Civil Action No. l:18-cv-1359
                                                           Mon. Liam O'Grady
  K Power Construction,Inc., et a!..

                                Defendants.



                                              ORDER


       This matter comes before the Court on the Report and Recommendation("R&R")of

United States Magistrate Judge Ivan D. Davis, dated September 20,2019, Dkt. 39, on Plaintiffs'

Motion for Default Judgment, Dkt. 18.

       Judge Davis made clear that the R&R "only pertains to K Power Construction, Inc.,"

because "Defendants Sung Jin Koo and Myung Kwan Koo filed answers to the Complaint."

Dkt. 39 at 1 n. 1. Defendants Sung Koo and Myung Koo filed Objections to the R&R,Dkt. 42,

43, but because the R&R only pertains to the corporate defendant, those individuals do not have

standing. As shown in Judge Davis' R&R,the owners of a corporation may not respond in the

place of a corporation. Defendant K Power Construction, Inc., did not object to the R&R.

       The Court has reviewed the pleadings and Judge Davis' R&R,and hereby APPROVES

and ADOPTS the findings and recommendations, noting that Judge Davis' clear intent was to

recommend on page 6 of the R&R that attorney's fees plus costs should amount to $8,047.50.

not $8,0475.50, as is evidenced by the comma placement and the correct calculation on page 5.
